Citation Nr: 0501853	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-22 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1999, for the grant of entitlement to service connection for 
shell fragment wound scars of the right leg.

2.  Entitlement to an effective date earlier than August 23, 
2002, for the grant of entitlement to service connection for 
shell fragment wound scars of the left leg.

3.  Entitlement to service connection for shell fragment 
wounds to the stomach, left side of the chest, head, both 
arms and hands and right heel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 to December 
1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, among other things,  denied 
entitlement to service connection for shell fragment wounds 
to the stomach, left side of the chest, head, both arms and 
hands and right heel.

This appeal also arises from a December 2002 rating decision 
of the same RO which continued 10 percent ratings for the 
residuals of shell fragment wounds to both knees and granted 
separate 10 percent ratings for the scarring of both legs 
which resulted from shell fragment wounds, assigning an 
effective date of August 23, 2002 for the grant of benefits.  
The veteran appealed the assignment of the effective date for 
the grant of entitlement to service connection for scarring 
of both lower extremities, asserting that it should be the 
date the injuries occurred.  As such, although the RO granted 
an effective date of January 5, 1999, for the right leg 
scarring, the veteran continues his appeal of that issue as 
the date of injury was many years before 1999.


REMAND

The record reflects that the veteran served honorably during 
the Vietnam conflict and incurred shell fragment wounds 
during combat service.  In June 1971, the veteran was granted 
entitlement to service connection for the residuals of shell 
fragment wounds to both legs.  He was assigned separate 10 
percent ratings for each leg based on impairment of the 
knees.


In January 1999, the veteran requested that the ratings for 
this shell fragment wounds be re-evaluated and that he be 
granted entitlement to service connection for shell fragment 
wounds to the stomach, left side of the chest, head, both 
hands and arms, and right heel.  In an August 1999 rating 
decision, the RO continued the 10 percent ratings for 
impairments of both knees and denied entitlement to service 
connection for shell fragment wounds to the stomach, left 
side of the chest, head, both hands and arms, and right heel, 
finding those claims to be not well-grounded.  In a June 2002 
rating decision, the RO reconsidered the claim of entitlement 
to service connection for shell fragment wounds to the 
stomach, left side of the chest, head, both hands and arms, 
and right heel under the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)) and denied the benefits sought on the merits.  The 
veteran submitted a notice of disagreement with respect to 
that denial in August 2002 by requesting that his claims been 
reconsidered.  The RO, however, has not issued a statement of 
the case as it apparently did not deem the correspondence to 
be a notice of disagreement.  Because the Board is required 
to review all issues which are reasonably raised by a liberal 
reading of the veteran's assertions, this claim must be 
remanded in order for the RO to reconsider the issue and 
issue a statement of the case to begin the appeals process if 
the benefits sought are not granted.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  It is important to note at this 
juncture, that this issue will be returned to the Board after 
issuance of a statement of the case only if perfected for 
appeal by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).

As noted above, the record reflects that entitlement to 
service connection for scarring of both legs was granted in a 
December 2002 rating decision with August 23, 2002 set as the 
effective date for the award.  The 10 percent ratings for 
shell fragment wounds to the lower extremities were 
continued.  In January 2003, the veteran requested that the 
ratings for his shell fragment wounds be retroactive to the 
date of injury.  Because the ratings assigned for knee 
impairments had been in effect since 1971, the RO interpreted 
this request as a notice of disagreement with respect to the 
grant of entitlement to service connection for scarring only 
and denied those claims in February 2003.  Unfortunately, the 
claims folder does not include proper notice of the veteran's 
rights and responsibilities under the VCAA with respect to 
his claims of entitlement to earlier effective dates here 
before the Board.  Because the Board does not have the 
authority to correct this procedural defect itself and this 
combat veteran deserves every opportunity to present evidence 
and arguments in order to have his claims granted, these 
claims too must be remanded to the RO.

As such, this matter is REMANDED for the following action:

1.  The RO should give the veteran 
proper notification of his rights and 
responsibilities under the VCAA with 
respect to the claims of entitlement to 
earlier effective dates.  Any 
development required under the VCAA 
should also be performed.  The RO 
should also advise the veteran of 
limitations with respect to claims of 
entitlement to earlier effective dates, 
explaining that a claim of clear and 
unmistakable error might be necessary 
in order to achieve his goal of having 
an effective date granted as of the 
date of injury.

2.  The RO should provide the veteran 
with a statement of the case as to the 
issue of entitlement to service 
connection for shell fragment wounds to 
the stomach, left side of the chest, 
head, both hands and arms, and right 
heel if the benefits sought cannot be 
granted.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of that issue to the 
Board. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



